PER CURIAM.
The defendant, Amos Jackson, was tried for the crime of first degree murder. The jury found him guilty of murder in the second degree and the court sentenced him to be confined in the state prison at hard labor for a period of thirty years.
The sufficiency of the evidence was not raised, nor argued, in the brief of the appellant. The sole question involved concerned the correctness of the trial court’s instruction on proximate cause. At the close of the testimony, the state requested 24 instructions and the defendant requested 17 instructions.
The appellant questions the giving of the state’s requested instruction #9, and the refusal of the court to give the defendant’s requested instruction #16.
We have read the testimony and instructions of the court and find no fatal error therein.
The court below is affirmed.
ALLEN, C. J., and SHANNON and LILES, JJ., concur.